Citation Nr: 1218414	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant was a member of the Pennsylvania Army National Guard from June 1965 to June 1971.  He had no periods of active duty (AD), however, active duty for training (ACDUTRA) has been verified from August 13, 1965, to August 29, 1965 (16 days), from December 4, 1965, to April 23, 1966 (143 days), from August 12, 1967, to August 27, 1967 (15 days), from August 10, 1968, to August 25, 1968 (15 days), from June 28, 1969, to July 14, 1969 (16 days), and from August 8, 1970, to August 23, 1970 (15 days). 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2004, the Appellant testified at a hearing at the RO in support of his claim, which, at the time, was for bilateral (i.e., right and left ear) hearing loss.

In September 2005, March 2007, and October 2010, the Board remanded the claim to RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially for VA compensation examinations for medical nexus opinions concerning the etiology of the hearing loss, but particularly in terms of whether it is attributable to the Appellant's military service, and for notice to comply with the Veterans Claims Assistance Act (VCAA).  A VA audiologist examined the Appellant in November 2010 and provided a supplemental statement regarding his left ear hearing loss in March 2011, which, since favorable, was the basis for the AMC issuing a decision in May 2011 granting service connection for the hearing loss in the left ear.  The Appellant has not, in response, however, appealed either the 0 percent rating initially assigned for the hearing loss in this other ear or the effective date of June 6, 2001, so the hearing loss in this other ear is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As concerning the hearing loss in the right ear, which is still at issue, on the recommendation of the VA audiologist an Ear, Nose and Throat (ENT) specialist examined the Appellant in July 2011 and provided an opinion concerning the hearing loss in this ear.  She also provided an addendum opinion in a statement in December 2011.  Her medical opinion is responsive to the determinative issue of causation, so there was compliance with this remand directive in having the Appellant undergo the VA compensation examination for this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a claimant is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).


FINDINGS OF FACT

1.  The Appellant repeatedly was exposed to very loud noise in service as a cannoneer and rifleman, and service connection already has been established for the hearing loss he has in his left ear as a result or consequence.

2.  According to the medical and other competent and credible evidence in the file, however, it also is just as likely as not the hearing loss in his right ear is a result or consequence of that noise exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's right ear hearing loss, like that in his left ear, is due to injury incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Appellant is receiving the requested benefits, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of not only showing there is a VCAA notice or assistance error, but also that it is unduly prejudicial, meaning outcome determinative of his claim).  Here, even if, for the sake of argument, there has not been VCAA notice or assistance compliance, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

II.  Statutes, Regulations and Case Law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Notwithstanding the above, service connection may be granted for disability shown after service, when the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

If the condition was not directly incurred in service, then it must be determined whether it pre-existed the Veteran's service and, if so, whether it was aggravated by his service beyond its natural progression.  But different standards of proof apply depending on whether the condition in question was "noted" when entering service, meaning detected at the time of his enlistment examination, and also governs who bears this burden of proof, him or VA.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.


So to the extent the Appellant is alleging that his hearing loss is a result of injury or disease incurred or aggravated during his time in the Pennsylvania Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., active duty (AD)) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

III.  Service Connection for Right Ear Hearing Loss

The record contains the report of the Appellant's January 1965 examination conducted prior to his enlistment into the National Guard.  But there is no audiogram data (a more sophisticated measure of his hearing acuity) for his right ear, although he had mixed (conductive and sensorineural) left ear hearing loss prior to entering the military.  His right ear hearing was normal according to the whispered-voice test at 15 feet.  His ears also were considered normal.


On the audiometric portion of the April 1966 examination conducted prior to release from the National Guard, the Appellant reportedly had pure tone thresholds in his right ear at 500, 1000, 2000, and 4000 Hertz of 15, 10, 10, and 5 decibels, respectively.  At the time hearing was measured by audiometric testing using the American Standards Association (ASA) units, which was the standard of measurement of pure tone thresholds by the service departments prior to October 31, 1967.  Subsequent to October 31, 1967, and currently, the service departments measure pure tone thresholds using International Standard Organization (ISO) units.  For consistency, the pure tone thresholds reported above have been converted to ISO units. 

He specifically denied any hearing loss.  His last period of ACDUTRA was from August 8, 1970, to August 23, 1970.

A December 1971 admission report from Albert Einstein Medical Center shows the Appellant was admitted with complaints of acute-onset dizziness.  In reporting symptoms, he stated that he had experienced acute episodes of dizziness for the previous year and a half, so dating back to his service in the National Guard.  The episodes lasted 1-2 hours.  The diagnosis was Meniere's disease.  Two days later, he had a right modified radical mastoidectomy with decompression of the endolymphatic sac.  

He more recently underwent VA audiological and VA otolaryngologic (ear disease) examinations in June 2002.  The diagnoses were sensorineural hearing loss and tinnitus.  And the results of the audiological examination confirm he has sufficient hearing loss in his right ear to be considered a ratable disability by VA standards.  See 38 C.F.R. § 3.385 (indicating impaired hearing is considered a ratable disability when the auditory threshold in any frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent). 


The Appellant's claims file was not available for either of those VA examinations.  During the audiologic examination, he reported that, on or about the time of his separation from service, he experienced right ear hearing loss and dystaxia.  He also mentioned his subsequent 1971 surgery and stated that since then he has had right ear hearing loss.  However, he learned to live with hearing in only one ear.  After administering audiometric testing, the evaluating audiologist indicated the Appellant had moderately-severe sensorineural hearing loss in his left ear and profound sensorineural hearing loss in his right ear.  This examiner also determined that it was as likely as not that the right ear hearing loss started during the Veteran's time in the military, so incepted in service.

During the ear disease examination that same day, the Appellant again reported his medical history.  This additional examiner found that the history of Meniere's disease was suspect.  But the history of the sudden-onset hearing loss raised the question of an isolated vestibulocochlear incident or some form of initial severe Meniere's attack.  This examiner determined the Appellant's left ear hearing loss was unrelated to the process that had happened to the right ear.  This examiner also concluded that the right ear hearing loss was probably not related to the certain events that had occurred in the early 1970s, so during and contemporaneous to the Appellant's service.

In the September 2005 remand, the Board noted that the reports of the June 2006 VA examinations were in conflict as to whether it was at least as likely as not (meaning 50 percent or greater probability) that the Appellant's bilateral sensorineural hearing loss was causally or etiologically related to his service in the military and, in particular, to acoustic trauma from excessive noise exposure.  The Board pointed out, in particular, that the VA examiners in June 2002 did not review the Appellant's claims file.  And although this, alone, is not dispositive or determinative of a medical opinion's probative value, it is necessary if information in the file may affect the outcome of the opinion.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).


The Appellant's service treatment records (STRs) and service personnel records (SPRs) show he likely experienced noise exposure during his ACDUTRA, as his military occupational specialty (MOS) was cannoneer and rifleman, so presumably with noise exposure on the firing range.  See 38 U.S.C.A. § 1154(a), requiring consideration of the circumstances, conditions, and hardships of the claimant's service in determining whether he sustained the type of injury alleged.  But his STRs and SPRs also indicate he may have sustained acoustic trauma or had ear disease prior to his military service, as his January 1965 and November 1965 examination reports (including the Reports of Medical History) show he had mixed left ear hearing loss prior to entering the military.  His August 1968 Report of Medical History did not show the results of an audiogram, but nonetheless noted that he had been on the firing range.  Likewise, he had right ear hearing loss at the time of his surgery for Meniere's disease in December 1971, and records show he has experienced total hearing loss in his right ear since that surgery.  Consequently, the Board requested another VA examination to determine whether his current bilateral sensorineural hearing loss is causally or etiologically related to his service in the military, including while on ACDUTRA and, in particular, as a result of acoustic trauma from noise exposure as a cannoneer and rifleman, but also taking into consideration his medical, occupational, and recreational history prior to and since service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating that, in disability compensation (service connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).  See, too, Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Therefore, pursuant to the Board's September 2005 remand, another VA compensation examination was conducted in November 2005, with an addendum by the same examiner in January 2006.  That examiner noted the Appellant's history of exposure to artillery fire during service, as well as exposure to "machine gunnery" with the infantry without the use of hearing protection.  He also noted the Appellant's report of the onset of hearing loss and tinnitus in 1971, which had progressed during the years since.  The examiner indicated the only audiogram in the claims file during or soon after service was in the Appellant's January 1965 induction examination report.  He added that a test in April 1966 had shown hearing within normal limits bilaterally.  In addition, he noted the Appellant had undergone a mastoidectomy on his right ear in 1971.  The examiner summarized that there was moderate-to-severe sensorineural hearing loss in the left ear and no measurable hearing in the Appellant's right ear.  He indicated that "[i]t is unclear if due to the fact that there was discharge audio[gram], or any audio[gram] after 1966 with military service to determine there was any associated problems in the military."  He concluded that "it is less likely as not that the hearing lost [sic] was due to military service."  But the examiner further concluded that "it is at least as likely as not that the [Appellant 's] tinnitus is attributed to his military service." 

Based in large part on the findings and conclusions of that January 2006 examiner, a rating decision in December 2006 granted service connection for tinnitus but continued to deny service connection for hearing loss.  The case was then returned to the Board, which after review of the examination report found it unclear how that January 2006 examiner had reached apparently opposite conclusions regarding the Appellant's hearing loss and tinnitus, given his documented exposure to acoustic trauma during service, the absence of hearing loss or tinnitus during service, his reported lack of hearing in his right ear following the 1971 surgery, and the absence of documentation of tinnitus until many years after service, despite the fact that records of his December 1971 right mastoidectomy state that he had hearing loss at that time.  Further, despite the examiner's statement to the contrary, the record does indeed contain the report of an audiometric examination during service in November 1965. 

In light of these noted inconsistencies in the examiner's findings and conclusions, the case was remanded in March 2007 for another medical opinion to determine whether the Appellant 's current bilateral hearing loss is causally or etiologically related to his service in the military or, instead, to other unrelated factors.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Pursuant to the Board's March 2007 remand, another VA compensation examination by a different physician was performed in February 2009.  This physician reviewed and considered the Appellant's medical history.  He stated that it is important to separate the hearing loss in the right ear, which he said was not caused by military noise exposure.  In explanation, he pointed out the Appellant was examined at the Heather Whitestone Hearing Health Care Center where he reported to the audiologist that he had lost all hearing in his right ear as a result of his surgery 30 years previously (referring to the surgery in 1971).  So based on the Appellant's recorded statements, this examining physician concluded that the Appellant's right ear hearing loss was not caused by acoustic trauma in the military.  Whereas he also stated that he was unable to resolve the issue regarding the left ear hearing loss without resorting to speculation.

The case thus was again returned to the Board.  But the Board still found procedural and other factual deficiencies that needed addressing, so again remanded the claim in October 2010.  The Board noted the Appellant had not been notified of the proper standard for presenting his claim for service connection, as he was not informed that his claim must be related to one of his specific periods of ACDUTRA service and that his injury (acoustic trauma from excessive noise exposure) must have been incurred in the line of duty during that period of ACDUTRA.  Further, he attributes his bilateral (i.e., right and left ear) hearing loss to acoustic trauma from cannons and artillery fire, which, if true, would be considered in the line of duty.  As such, the diagnosis of Meniere's disease in December 1971 would need to be related to disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, not INACDUTRA.

Furthermore, the Board found that the VA examinations were inadequate as all of the examiners had based their opinions on six continuous years of AD service from 1965 to 1971.  That was a mischaracterization of the Appellant's service.  Instead, it was pointed out that he specifically had served on ACDUTRA from August 13, 1965, to August 29, 1965 (16 days), from December 4, 1965, to April 23, 1966 (143 days), from August 12, 1967, to August 27, 1967 (15 days), from August 10, 1968, to August 25, 1968 (15 days), from June 28, 1969, to July 14, 1969 (16 days), and from August 8, 1970, to August 23, 1970 (15 days).

The Board added that this difference of between 15 days a year of applicable service and 365 days a year was significant enough to render the prior VA opinions unusable.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And as those VA medical nexus opinions were requested in the prior remands, because needed, there had not been compliance with those prior remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board therefore requested another VA audiology evaluation and opinion for further comment concerning the etiology of the Appellant's bilateral hearing loss.  In particular, the examiner was to indicate the likelihood (very likely, as likely as not, or unlikely) this bilateral hearing loss is the direct result of acoustic trauma during the specific periods of ACDUTRA only.  Alternately, the examiner was asked to indicate whether the Appellant's right ear hearing loss is the direct result of Meniere's disease incurred or aggravated by one of these specific periods of ACDUTRA.


Pursuant to these October 2010 remand directives, a VA audiologist examined the Appellant in November 2010.  This VA examiner did not have the claims folder to review and was unable to provide an opinion.  He suggested that an opinion regarding the Meniere's disease come from an ENT specialist.  In a March 2011 addendum, however, apparently after having opportunity to review the file, this audiologist concluded that it was as likely as not that the Appellant's left ear hearing loss was related to his service.  And, as has already been alluded to, the AMC consequently since has granted service connection for the left ear hearing loss in a May 2011 decision.  Hence, both the Veteran's tinnitus and left ear hearing loss have been determined to be service-connected disabilities.  Only the hearing loss in his right ear has not, at least thus far.

He had a VA ear disease examination in July 2011.  After reviewing the claims file, prior remands, and his relevant medical and other history, as well as examining him personally, this ENT physician stated: 

In regard to [the Appellant's] symptoms, it is as likely as not that his hearing loss could potentially be in relation to his noise exposure while serving in the United States military.  He states that he also underwent surgery, which took place when he was serving, as well, for decompression of the endolymphatic sac.  In regard to the total hearing [loss] on the right, this could have been caused either by the surgery that was performed for decompression of the endolymphatic sac or due to [Meniere's] disease, although the exact certainty that could have at least as likely have been the result of either the surgery that was performed or the [Meniere's] disease.

The RO/AMC requested a supplemental opinion from this ENT specialist because she did not address the issue of whether the Appellant's right ear hearing loss is a direct result of Meniere's disease incurred or aggravated by one of the periods of ACDUTRA.


In a December 2011 addendum, this physician reiterated her earlier conclusions.  She added that she believed that it is as likely as not that the right ear hearing loss is due to a combination of both the loud noise exposure causing the acoustic trauma and also for the Appellant's condition of Meniere's disease.

In regard to her original opinion, an examiner saying a condition "could be potentially" related to the Appellant's military service is tantamount to saying it just as well "may not" be related to his service.  Medical statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's active service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

However, in the December 2011 addendum she is more adamant in her opinion regarding the etiology of the right ear hearing loss and its relationship to the Veteran's military service and, specifically, while on ACDUTRA.  So the Board is left with VA physicians' statements, which are both negative and supportive of the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The medical opinions of record are all considered competent as they were provided by doctors or those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency).  However, the Board also as mentioned must weigh the credibility of these medical opinions to determine their ultimate probative value and, in so doing, the Board may favor one medical opinion over another provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The VA examiner in 2011 partially based her opinion on the fact that the Appellant had indicated he had symptoms of dystaxia and right ear hearing loss at the time of separating from service.  Although the records concerning his service do not show any contemporaneous complaints or treatment specifically for right ear hearing loss (including during the first part of his service, in April 1966, when he specifically denied any hearing loss) or dystaxia, this is not altogether determinative or dispositive of whether he had hearing loss in this ear or dystaxia while in service.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs, etc.).  The Appellant is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other relevant evidence.  And the ultimate probative value of evidence is determined both by its competency and credibility, so not just one in lieu of the other.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
(For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, at *15.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, in light of the medical evidence establishing the required relationship or correlation between the Appellant's right ear hearing loss and his military service, the Board finds that 38 C.F.R. § 3.102 warrants application.  According to 38 C.F.R. § 3.102, when reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in the Appellant's favor.  A reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Here, the evidence supporting the claim certainly is at least on balance with and as probative as any evidence against the claim concerning whether the Appellant's right ear hearing loss - like his tinnitus and left ear hearing loss - is proximately due to or the result of military acoustic trauma.  Therefore, especially when resolving all reasonable doubt in his favor regarding the etiology of his right ear hearing loss, it is at least as likely as not it was incurred as a result of the noise exposure in service.  38 C.F.R. § 3.102.  His claim therefore must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for right ear hearing loss is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


